Exhibit 23.3 Source Energy Corp. 3555 Santoro Way, Suite A San Diego, CA 92130 Phone (858) 259-2271 Fax(858) 259-2273 February 2, 2012 Royale Energy Inc. Attn: Carole Elliott 7676 Hazard Center Drive, Suite 1500 San Diego, CA 92108 RE:Consent of Independent Consulting Engineer Dear Ms. Elliott: I hereby consent to the incorporation by reference of my report of Royale Energy, Inc. (the “Company”) dated February 23, 2011, in the Registration Statement on Form S-3 of the Company and its subsidiaries,to be filed with the Securities and Exchange Commission on December 12, 2011. I also consent to be referenced under the captions "Experts": in the Registation Statement on Form S-3. Sincerely, /s/ James Frimodig Jim Frimodig Title:President
